Citation Nr: 0841098	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for histiosarcoma with 
lymph node metastases.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION


The veteran had active service in the United States Air Force 
from October 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The case has been before the Board on 
two occasions, being remanded in July 2006 for evidentiary 
purposes, and being denied in an October 2007 decision.  The 
United States Court of Appeals (Court) has, pursuant to an 
August 2008 order, vacated and remanded the October 2007 
decision and given instructions of remedial compliance to the 
Board.  This remand serves to effectuate the Court's order.  

The veteran was afforded a hearing before the RO in June 
2005. A transcript is associated with the claims folder.  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal has been before the Board on two separate 
occasions, and was remanded in July 2006 for further 
evidentiary development.  In October 2007, the Board 
concluded that all required development had been 
accomplished, and issued a denial based on the merits of the 
claim.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), and an August 2008 
order, incorporating a joint motion for remand between the 
counsel for the veteran and for the Secretary of Veterans 
Affairs, vacated and remanded the October 2007 decision for 
compliance with the order.  

The joint motion for remand noted that the original Board 
remand of July 2006 had not been fully complied with.  
Specifically, the Board, in issuing its October 2007 
decision, did not take account of the fact that the U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly 
U.S. Armed Services Center for Unit Records Research (CURR)) 
had apparently not been contacted in an attempt to confirm 
specific elements of the veteran's active duty service, as 
required by the July 2006 remand.  In July 2006, the Board 
directed that the RO provide a copy of a June 2005 RO 
hearing, in which the veteran alleged exposure to certain 
chemicals, including herbicides, as well as copies of the 
service personnel files, to the JSSRC so that claimed 
exposure to toxins may potentially be verified.  Essentially, 
the veteran contends that his exposure to chemical toxins, to 
include herbicide agents, caused the development of 
histiosarcoma, and it is necessary to verify this exposure 
before a decision can be entered. 

It does not appear as though the Board's initial instructions 
were complied with, and the Board committed administrative 
error by failing to note this lack of compliance in its 
October 2007 decision.  Veterans, as a matter of law, are 
entitled to compliance with all remand instructions before a 
final decision can be issued.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board must remand the case so that the 
directed development of July 2006 may take place.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Provide copies of the veteran's June 
2005 RO hearing transcript, as well as his 
service personnel records, to the JSSRC.  
These documents set forth the veteran's 
alleged exposure to herbicides and other 
toxins during his period of active 
service.  If possible, the JSSRC should 
verify the alleged exposure, and if the 
events are not verifiable, the record 
should so state.  

3.  After completion to the extent 
possible of the directed development, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



